Citation Nr: 1222356	
Decision Date: 06/27/12    Archive Date: 07/10/12

DOCKET NO.  08-20 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for tinnitus.  

2. Entitlement to service connection for hearing loss in either ear.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel



INTRODUCTION

The Veteran had active service from February 1968 to September 1969, including service in the Republic of Vietnam for which he earned the Combat Infantry Badge.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in July 2007 of a Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran, in correspondence received in May 2009, had requested an opportunity to appear at a Travel Board hearing.  In a subsequently submitted statement in March 2012, the Veteran clearly indicated that he no longer wanted a Travel Board hearing.  Therefore, the Board will treat the request as having been withdrawn and will decide the claims accordingly.

The issue of entitlement to service connection for hearing loss in either ear is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The evidence is at least in relative equipoise as to whether tinnitus is related to the Veteran's active duty service.


CONCLUSION OF LAW

Resolving the benefit of the doubt in the Veteran's favor, his tinnitus was incurred in active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

Principles of Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110. 

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Evidentiary Standards 

VA must give due consideration to all pertinent medical and lay evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed. Cir. 2000) ("Fact-finding in veterans cases is to be done by the Board")). 

When there is an approximate balance of positive and negative admissible evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

Facts and Analysis

The Veteran seeks service connection for tinnitus as directly related to active duty service, specifically acoustic trauma during combat in Vietnam.  The Veteran's service record shows that he served in Vietnam and received the Combat Infantry Badge; thus, his combat service and exposure to noise in combat is conceded.  

The Veteran has submitted a written statement noting that he complained of tinnitus at the time of his service separation examination, but the corpsman assured him that since he was no longer in combat, the ringing in his ears would stop.  Therefore, there is no notation of tinnitus in the Veteran's service treatment records or on his service separation examination report.  He said that in the past ten years, his tinnitus had become so extreme he could no longer bear it.

The Veteran was afforded a VA examination in June 2007 with respect to his service connection claims.  At that time, the examiner stated that the Veteran complained of constant bilateral tinnitus for the past eight to ten years.  Based on this report of symptoms, as compared with almost 40 years since service separation, the examiner stated that tinnitus was not related to the Veteran's military service.

A Veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  Entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence.  When the evidence is in "relative equipoise, the law dictates that the Veteran prevails."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In the instant case, even though the VA examiner provided a negative etiological opinion, the Board again observes service connection may be established upon a showing of continuity of symptomatology.  See 38 C.F.R. § 3.303(b); see also Savage v. Gober, 10 Vet. App. 488, 495-96 (1997) ("symptoms, not treatment, are the essence of any evidence of continuity of symptomatology").  Furthermore, tinnitus is the type of disorder associated with symptoms capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002).  The Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007). 

In sum, the Veteran is competent to observe tinnitus, and has indicated that he has suffered from tinnitus since separation from service, which has worsened in the past 10 years.  He has also submitted a private medical opinion, from September 2009, linking his current complaints of tinnitus to his noise exposure in service.  Absent contradictory evidence of record, the Board finds the Veteran's statements that he has suffered from tinnitus since active service credible.

As such, for the reasons discussed above and resolving all doubt in favor of the Veteran, the Board concludes that service connection for recurrent tinnitus is warranted.


ORDER

Entitlement to service connection for tinnitus is granted, subject to the laws and provisions governing the award of monetary benefits.


REMAND

The Veteran also seeks service connection for hearing loss in one or both ears.  He was afforded a VA audiological examination in June 2007 which showed hearing loss by VA standards under 38 C.F.R. § 3.385.  However, the Board finds that the examination is inadequate because the rationale for the negative nexus opinion was that the Veteran's hearing was normal at discharge.  It does not appear that the examiner adequately considered the Veteran's lay statements and contentions, as well as his combat-related service.  A reexamination is thus warranted.  38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be afforded a VA audiological examination for the purpose of clarifying the nature and etiology of any current hearing loss in either ear.  The claims file must be made available to the examiner for review in connection with the examination.  The examiner should be asked to provide opinions as to whether it is at least as likely as not (i.e., a 50 percent or greater possibility) that any current hearing loss is causally related to acoustic trauma in service.  

For purposes of this opinion, the examiner is asked to assume that the Veteran had loud noise exposure in service during combat in Vietnam, and no significant post-service noise exposure.  The examiner is also asked to specifically address the Veteran's lay statements regarding his symptoms and complaints, as well as the private audiological evaluations and opinions regarding high frequency hearing loss and tinnitus.  

The Board notes that the audiometric readings on June 2007 VA examination showed compensable hearing loss by VA standards.  Therefore, regardless of whether the VA examination shows hearing loss by VA standards, the examiner's opinion should address whether any hearing loss in either ear is the result of noise exposure in service.  A complete rationale for the opinion should be provided. 

2. After completion of the above development, the Veteran's appeal should be readjudicated.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case and given an opportunity to respond.


The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


